DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “wherein a fault and a seismic source are considered in the pulse-like ground motion effect model, and a mountain terrain effect is considered in the pulse-like ground motion response model” in lines 7-8. 
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997). MPEP 2173.01 I.
It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. MPEP 2173.01 III.
	The Applicant has not provided any meaning for the term “are/is considered” in the original disclosure. The dictionary meaning of the word considered from the web dictionary <https://www.merriam-webster.com> are as follow:
1: matured by extended deliberative thought a considered opinion.
2: viewed with respect or esteem.
	Neither of the above definitions are consistent with the original disclosure. The original disclosure does not support any of the above definitions in the claimed methods. Therefore, the claim elements “wherein a fault and a seismic source are considered in the pulse-like ground motion effect model, and a mountain terrain effect is considered in the pulse-like ground motion response model” are not definite.

The term “strong earthquake records” in claim 1 (line 14) is a relative term which renders the claim indefinite. The term “strong earthquake records” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “earthquake records” is not definite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Alberto Refice et al. [Does the vertical component of seismic loading have no discernible effect on permanent displacement of sliding system?] in view of Jian Song et al. [Sliding Displacement of Flexible Earth Slopes Subject to Near-Fault Ground Motions].
Regarding claim 1, Alberto teaches:
1. A mechanical-model based earthquake-induced landslide hazard assessment method in an earthquake-prone mountainous area (i.e. an implementation ofa simple approach to derive probabilistic earthquake triggered landslide hazard maps is described- Abstract), comprising the following steps: 
Al, obtaining a cohesion (i.e. c’ is the effective cohesion- Page 736, ¶9, eq(1)) and an internal friction angle (i.e. ϕ’ the effective friction angle - Page 736, ¶9, eq(1)) through a geological map of the earthquake-prone mountainous area and a geotechnical physical parameter(i.e. γ the material unit weight, γw the unit weight of water, m represents the fractional depth of the water table with respect to the total slide depth, z stands for the slope-normal thickness of the failure slab, and α is the slope angle- page 736, ¶9); 
A2, obtaining simulated ground motions (i.e. movements will be initiated, when the critical acceleration of the slope, ac is exceeded- page 737, ¶1, equation (1));
A3, calculating a slope permanent displacement (i.e. the Newmark displacement Dn- ¶3) according to the simulated ground motions, the cohesion, the internal friction angle and parameters(i.e. see equations 1-3); 
A4, obtaining a statistical relationship (i.e. Output dataset is shown as consisting of whole histogram samples for output data (e.g. Newmark displacement), although in most examples only single value per pixel- fig. 1) between the slope permanent displacement and a landslide probability (i.e. Histograms of the three random samples of values simulating the cohesion c’; friction angle ϕ’ and water table fractional depth m with βPERT distributions are shown on the left part of the figure (2)- page 738, ¶6, figs. 1 and 2) according to permanent displacement data(i.e. file. Some of the maps represent information whose accuracy is already at the pixel level, such as the slope map or the Arias intensity), wherein the permanent displacement data is derived from historical earthquake-induced landslides (i.e. Fig. 2. shows an example of Monte Carlo analysis performed for one particular location of the landslide test site in Southern Italy- page 738, ¶6) and historical strong earthquake records(i.e. others are obtained from seismic records (Arias intensity), and some can be derived nowadays spatial topographic data through GIS programs (slope maps)- page 737, ¶8); and 
A5, predicting an earthquake-induced landslide probability (i.e. histogram information about the derived quantities- Page 746, ¶5) according to the slope permanent displacement and the statistical relationship between the slope permanent displacement and the landslide probability(i.e. The procedure calculates and stores histogram
information about the derived quantities, such as the Newmark displacement Dn; on a pixel-by pixel basis- Page 746, ¶5), and 
quantitatively evaluating an earthquake- induced landslide hazard through the earthquake-induced landslide probability (i.e. Probability threshold maps can then be derived for indicative parameters such as the Newmark displacement, as a representation ofthe spatial distribution of the seismic-landslide hazard throughout the area under study- Page 746, ¶5).
However, Alberto does not teach explicitly:
by combining a pulse-like ground motion effect model and a pulse-like ground motion response model, wherein a fault and a seismic source are considered in the pulse-like ground motion effect model, and a mountain terrain effect is considered in the pulse-like ground motion response model.
In the same field of endeavor, Jian teaches:
by combining a pulse-like ground motion effect model and a pulse-like ground motion response model (i.e. the effects of near-fault pulses on the seismic response and permanent displacement of a sliding mass should be explicitly included in the prediction of slope displacements in the near-fault region- page 1, ¶2), wherein a fault and a seismic source are considered (i.e. Epicenter, Geo-Hazards, Seismogenic  fault and fault- fig. 1) in the pulse-like ground motion effect model, and a mountain terrain effect is considered in the pulse-like ground motion response model (i.e. The ground motion IMs considered in this study are PGA, PGV, peak ground displacement (PGD), pulse period (Tp), mean period (Tm), D5e95, Arias intensity (Ia), and acceleration and velocity response spectra at different periods- page 6, ¶3... the nine considered IMs in Fig. 7-page 7, ¶2... Of all the parameters considered, PGV can be considered as an alternative scalar IM for all slopes, although it does not directly capture the frequency content characteristics of ground motions- page 8, ¶1).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Alberto with the teachings of Jian to improve predictive power (Jian- Page 15, ¶5). 	

Regarding claim 2, Alberto and Jian teach all the limitations of claim 1 and Alberto further teaches:
	wherein, the parameters in step A3 comprise a slope gradient(i.e. α is the slope angle- page 736, ¶9), a slope aspect (i.e. z stands for the slope-normal thickness of the failure slab- page 736, ¶9), and a water level (i.e. m represents the fractional depth of the water table with respect to the total slide depth- page 735, ¶9). 

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Additional Prior Art Listing
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literatures:
Zhang Y. et al. “Permanent displacement models of earthquake-induced landslides considering near-fault pulse-like ground motion”.
Zhang Y. et al. “Does the vertical component of seismic loading have no discernible effect on permanent displacement of sliding system?”.
Pang R et al. “Seismic performance evaluation of high CFRD slopes subjected to near-fault ground motions based on generalized probability density evolution method”.
Xu C et al “GIS-based bivariate statistical modelling for earthquake-triggered landslides susceptibility mapping related to the 2008 Wenchuan earthquake, China”.

Patent Literature: Sun; Jinzhong et al. [US 20190250291 A1]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488